      Case 4:20-cv-00099-O Document 17 Filed 10/23/20              Page 1 of 2 PageID 142




                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 ROY A. ACOSTA AND SCHRETTA                     §
 ACOSTA,                                        §
                                                §
          Plaintiffs,                           §
                                                §
 v.                                             §
                                                §   CIVIL ACTION NO. 4:20-cv-00099
 JPMORGAN CHASE BANK, N.A. FKA                  §
 WAMU AND FEDERAL NATIONAL                      §
 MORTGAGE ASSOCIATION,                          §
                                                §
          Defendants.                           §


                                     CONSENT JUDGMENT


         The Court, having considered the Stipulation and Motion for Entry of Consent Judgment

before it signed by counsel for plaintiffs Roy A. Acosta and Schretta Acosta (Plaintiffs or

Acostas) and defendants JPMorgan Chase Bank, N.A. (Chase) and Federal National Mortgage

Association (Fannie Mae), is of the opinion that the relief requested should be granted.

         It is therefore ORDERED, ADJUDGED, and DECREED as follows:

         (a) The Texas Home Equity Note dated January 29, 2016 in the original principal amount

of $150,000 bearing Acostas’ signature (Note) and Texas Home Equity Security Instrument

dated January 29, 2016 bearing Acostas’ signature (Security Instrument) were closed in

compliance with the Texas Constitution’s requirements and contractual terms such that all

contractual and constitutional requirements were satisfied.

         (b) The Note, Security Instrument, and lien granted in the Security Instrument, including

the power of sale and right to foreclose, are valid and enforceable and comply with the Texas


CONSENT JUDGMENT                                                                              Page 1
   Case 4:20-cv-00099-O Document 17 Filed 10/23/20                   Page 2 of 2 PageID 143



Constitution and other applicable law.

        (c) Any purported breach of the Note or Security Instrument by Chase, Fannie Mae,

LoanDepot.com, LLC, the lender, or any holder of the Note was cured within the sixtieth day

after the date Acosta provided notice of the alleged breach to the lender or holder of the Note.

        (d) Chase and Fannie Mae are granted a take nothing judgment on all claims asserted by

Acostas in this suit.

        Each party shall bear its or her own attorney’s fees and costs. All relief not expressly

granted is hereby denied. This is a final judgment that disposes of all parties and claims. It is

so ordered this 23rd day of October, 2020.




                                               Reed O’Connor
                                               UNITED STATES DISTRICT JUDGE

Agreed:

/s/ Joshua D. Gordon
Joshua D. Gordon

ATTORNEYS FOR PLAINTIFF/COUNTER
DEFENDANT ROY A. ACOSTA AND
SCHRETTA ACOSTA


CANTEY HANGER LLP

Ashley T. Parrish
Ashley T. Parrish

ATTORNEYS FOR DEFENDANTS/
COUNTER-PLAINTIFFS JPMORGAN CHASE
BANK, N.A. AND FEDERAL NATIONAL
MORTGAGE ASSOCIATION




CONSENT JUDGMENT                                                                                Page 2
